Citation Nr: 0324467	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  97-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1943 
to March 1946.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  In a July 1998 decision, the 
Board determined that the appellant had presented new and 
material evidence to reopen his claim for service connection 
for a left eye disorder and then remanded the claim for 
additional development.  In a November 1999 decision, the 
Board determined that the appellant had submitted a well-
grounded claim for service connection for a left eye 
disorder; the claim was thereafter remanded for additional 
development.  In an April 2002 decision, the Board denied the 
appellant's claims for service connection for a left eye 
disorder and for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  In a February 2003 Joint Motion for Remand, VA 
and the appellant agreed that the claim needed to be remanded 
for further consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA) under the holding by the United States 
Court of Appeals for Veterans Claims (Court) in Charles v. 
Principi, 16 Vet. App. 370 (2002).  In a February 2003 Order, 
the Court granted the Joint Motion for Remand, and vacated 
the Board's April 2002 decision.  


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
before the Board will be granted if a veteran expresses a 
desire to appear in person.  

Following the Court's February 2003 Order, the appellant 
notified the Board in a May 2003 statement that he desired a 
hearing at the RO before a member of the Board.  While the 
appellant presented testimony to a Board Member (now 
designated Veterans Law Judge) at an April 1998 Video 
Conference hearing; the Board notes that the Board Member who 
conducted the April 1998 hearing is no longer at the Board.  

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a hearing before a member of the Board 
at the RO.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

